People v Green (2015 NY Slip Op 04248)





People v Green


2015 NY Slip Op 04248


Decided on May 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2015

Mazzarelli, J.P., Acosta, Saxe, Manzanet-Daniels, Clark, JJ.


15159 9378/98

[*1] The People of the State of New York, Respondent,
vWilliam Green, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Brian R. Pouliot of counsel), for respondent.

Order, Supreme Court, New York County (Anthony J. Ferrara, J.), entered September 27, 2013, which denied defendant's Correction Law § 168-o(2) petition to modify his sex offender classification, unanimously reversed, on the law, without costs, and the matter remanded to Supreme Court for a hearing before a different Justice.
Under the circumstances presented, the court erred in refusing to permit defendant to appear at the hearing via video conferencing (see Correction Law § 168-o[4]; People v Marquez, 124 AD3d 741 [2d Dept 2015]). We remand the matter for the court to conduct a hearing with defendant's participation, if he chooses, in person or, given the undisputed health limitations on his ability to travel, via video conferencing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2015
CLERK